DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are allowed. 

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks have been fully considered and are rendered moot and the rejection has been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Sonoda et al. (US 2018/0284703) teaches a learning device (machine learning device 100, fig.1) in a control system (servo control system 1, fig.1) which comprises: a controller (PI control 13, fig.2A) which outputs a command value (control command, fig.2A) obtained by compensating a target value based on a compensation amount (target value output of PI control 13 added with correction/deviation value from compensator 11, fig.2A, par.0036); and a control object (control target device 300a, fig.2A) controlled to perform a predetermined process on an object to be processed (par.0030-0031), wherein a command value output by the controller (control command from PI control 13, fig.2B) is input to the control object (input to control target device 300a, fig.2A), and the control object outputs a control variable as a response to the command value (output value from control target device 300a, fig.2A), wherein the learning device (machine learning 100a, fig.2A) provides, to an adjuster (feedforward compensator 11, fig.2A) including a learned model (learned model from learning model storage, fig.3) learned to output the predetermined compensation amount to the controller (estimated control command generating function output 105, fig.3, input into PI control 13, fig.2B and par.0030, par.0040,0043-0047). 
Tokuda et al. (US 20170255177 A1) teaches a learning device in a control system (control parameter automatic-adjustment apparatus 400 of fig.1) which comprises: a controller which outputs a command value obtained by compensating a target value based on a compensation amount (control apparatus 200 receives a measurement signal and calculates the operational control signal 230 based on optimization targets of the change rate operation amount, [0029]–[0031],[0109]); and a control object controlled to perform a predetermined process on an object to be processed, wherein a command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value (plant 100 controlled by the control apparatus 200 [0029], measurement signal received from the plant [0031], operation data is outputted to the simulator and updates the plant model based upon the received signal, [0052]), wherein the learning device provides, to an adjuster to output the predetermined compensation amount to the controller based on a specific parameter of the object to be processed, (learning unit 500 calculate the control parameter for the actual plant, [0034], and the change rate operation amount is selected as optimization targets for the control parameter, [0109], learning unit transmits the control parameter to the simulator, simulator performs simulation analysis on performance using the control parameter, [0035), and wherein the learning device (Learning unit 500 [0038]) comprises: an evaluation part (control parameter evaluation unit 510 [0064] [0109]); a learning part which generates a candidate compensation amount based on the operation data (control parameter evaluation database update unit 520 calculates a control parameter evaluation expectation update value 521 using the control parameter evaluation value 511 and a control parameter evaluation expectation value 531, paragraph [0040]).
Thiele et al. (US 7,451,004 [divisional US7,856,281]) teaches control system (fig.2) comprises: a learning device (adaptive model generator 52, fig.2); a controller (MPC controller 54, fig.2) which outputs a command value (Manipulated Variable MV, fig.2 and col.8 lines 5-38) obtained by compensating a target value based on a compensation amount (set point value/vector SP defines the desired target vector for the controlled variable CV, col.8 lines 27-28, compensating for error vector when a mismatch between the actual operation of the process 50 and the model of the process 50, fig.2 and col.9 lines 35-67); and a control object (process 50, fig.1) controlled to perform a predetermined process on an object to be processed (process 50 to perform process control, col.8 lines 5-38), wherein the command value output by the controller is input to the control object (MV output by MPC controller 38/54 is input to the process 50, fig.2), and the control object outputs a control variable as a response to the command value (process 50 outputs a controlled variable CV, fig.2), wherein the learning device (adaptive model generator 52/90, fig.2) provides, to an adjuster (MPC algorithm 96/ MPC model 92, fig.2) including a learned model (new process model, fig.2 and col.10 lines 45-67) learned to output the compensation amount to the controller based on a specific parameter of the object to be processed, the learned model (compensating for the mismatch between the actual operation of the process 50 and the model of the process 50 by updating a parameterized process model which defines the operation of the process 50 according to a set of parameters, col.9 lines 35-67), and wherein the learning device operates to: obtain operation data including the target value (set point target filter obtained via adaptive model 52/94, fig.2 and col.10 lines 64-67 and col.11 lines 1-17), the command value (Manipulated Variable MV obtained via process model 90, fig.2), and the control variable (controlled variable CV obtained via process model 90, fig.2).
Pinte (US 20120016561 A1) teaches learning model learns and performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model ( [0018] [0020] and [0022]) Pinte teaches wherein when a specific parameter of an object to be processed provided to the control object is equal to a parameter, whose evaluation has not been performed yet, of the generated learned model, the setting part outputs a compensation amount output by the generated learned model to the controller and causes the evaluation part to evaluate the quality ([0020] and [0018]).
Sonoda, Tokuda, Thiele, and Pinte, individually or in combination, does not teach at least wherein the learning device operates to: evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range; generate a candidate compensation amount based on the operation data, performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model; and provide the learned model to the adjuster when the control variable evaluated is within the predetermined allowable range and when the command value obtained by compensating the target value based on the compensation amount output by the generated learned model is imparted to the control object.

Allowable Subject Matter
Claims 1-7 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A control system comprises: a learning device; a controller which outputs a command value obtained by compensating a target value based on a compensation amount; and a control object controlled to perform a predetermined process on an object to be processed, wherein the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, wherein the learning device provides, to an adjuster including a learned model learned to output the compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and wherein the learning device operates to: obtain operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range; generate a candidate compensation amount based on the operation data, performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model; and provide the learned model to the adjuster when the control variable evaluated is within the predetermined allowable range and when the command value obtained by compensating [[a]]the target value based on the compensation amount output by the generated learned model is imparted to the control object.”
The primary reason for the allowance of claim 6 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A learning method executed to operate a learning device in a control system, the learning method comprises: outputting, by a controller, a command value obtained by compensating a target value based on a compensation amount; and controlling a control object to perform a predetermined process on an object to be processed, wherein the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, wherein the learning device provides, to an adjuster including a learned model learned to output the compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and wherein the learning method further comprises operating the learning device to perform: obtaining operation data including the target value by determining whether the control variable is within a predetermined allowable range, the command value, and the control variable to evaluate the quality of the control variable; generating a candidate compensation amount based on the operation data, performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generating a learned model; and providing the learned model to the adjuster when the control variable evaluated is within the predetermined allowable range and when the command value obtained by compensating the target value based on the compensation amount output by the generated learned model is imparted to the control object.”
The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A non-transitory computer-readable recording medium; storing a program which, when executed by a processor causes the processor to perform a learning method to operate  a learning device in a control system, the learning method comprises: outputting, by a controller, a command value obtained by compensating a target value based on a compensation amount; and controlling a control object to perform a predetermined process on an object to be processed, wherein the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, wherein the learning device provides, to an adjuster including a learned model learned to output the compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and wherein the learning method further comprises operating the learning device to perform: obtaining operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range; generating a candidate compensation amount based on the operation data, performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generating a learned model; and providing the learned model to the adjuster when the control variable evaluated is within the predetermined allowable range and when the command value obtained by compensating the target value based on the compensation amount output by the generated learned model is imparted to the control object.”
Claims 2-5 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 19, 2022